DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2021 has been entered.
Election/Restrictions
Claim 1 is directed to an allowable product. Claims 14, 15, 22, 23 and 25-30, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 31, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.                                                 
Claim Rejections - 35 USC § 112
Claims 14, 15, 17, 21 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 14 and 15, given that neither the first nor second PVOH copolymers are defined as “water-soluble”, the claimed “at least a third water-soluble polymer” is indefinite. 
In claim 17, it is unclear what is meant by a “plasticizer compatibilizer”.  Is it a plasticizer that is a compatibilizer or a compatibilizer for a plasticizer?
In claim 21, given that claim 1 recites only one plasticizer, there is no express antecedent basis for a “third” plasticizer.
In claim 25, it is unclear if or how the confusing language “defining an interior pouch volume” further limits the pouch article. That is, is the volume composed of the claimed water-soluble film?
Response to Arguments
Applicant’s arguments and terminal disclaimer filed September 09, 2021 have been fully considered and are persuasive.   The nonstatutory double patenting rejections have been withdrawn. 
Applicants’ arguments filed September 09, 2021, however, do not clarify whether the “plasticizer compatibilizer” per claim 17 relates to a plasticizer that is a compatibilizer or to a compatibilizer for a plasticizer.
Allowable Subject Matter
Claims 1-10, 13, 16 and 22-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765